                       Case 21-13977-RAM           Doc 12     Filed 04/28/21      Page 1 of 2




       ORDERED in the Southern District of Florida on April 27, 2021.




                                                 Robert A. Mark, Judge
_____________________________________________________________________________
                                                 United States Bankruptcy Court




                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                             Miami Division
                                           www.flsb.uscourts.gov
       IN RE:

       The Alpha House, Inc.                                           Chapter 11
                                                                       CASE NO.: 21-12338 RAM
       ________________________________/

       M Group Hotels, Inc.
           a Florida corporation                                        Chapter 11
              Debtor-in-possession.                                     CASE: 21-13977 RAM
       ________________________________/

                 EX PARTE ORDER JOINTLY ADMINISTERING CHAPTER 11 CASES

                This matter came before the court

                O      ex parte or;

                G      at a hearing on ____________________

       on a motion filed pursuant to Bankruptcy Rule 1015 and Local Rule 1015-1(A)(2).

                The cases identified in the caption of this order are pending in this court by or against (1) a

       husband and wife, or (2) a partnership and one or more of its general partners, or (3) two or more
                 Case 21-13977-RAM        Doc 12      Filed 04/28/21     Page 2 of 2




                                                                        CASE NO.: 21-12338 RAM
                                                                                          Page 2

general members of a partnership, or (4) a debtor and an affiliate. It appears that these cases should

be jointly administered as authorized under Bankruptcy Rule 1015 and Local Rule 1015-1.

        Accordingly it is

        ORDERED that:

1.     These cases shall be jointly administered.



2.    A single case docket and court file will be maintained hereafter under the "lead case" number.

3.     Pleadings filed in other than the lead case shall be captioned under the lead case name(s) and

case number followed by the words "(Jointly Administered)" and beneath that caption, the case

names and numbers for the cases in which the document is being filed. Claims filed shall indicate

only the case name and number of the case in which the claim is asserted. Separate claims registers

shall be maintained for each case. Ballots shall be styled and filed only in the case name and number

of the member case for which the plan being voted on was filed.

4.      The debtor-in-possession, or if applicable, trustee, will not commingle assets or liabilities

unless and until it is determined, after notice and hearing, that these cases involve the same debtor

or that another ground exists to order substantive consolidation of these cases.

                                                ###

Submitted by:
Robert C. Meyer, P.A.
2223 Coral Way
Miami, Florida 33145-3508
305.285.8838
305.285.8919 fax
meyerrobertc@cs.com
Y:\Clients\13039\BKC\O'Consolidate.wpd
